DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species A, Figures 1-12 and 13, claims 1-10 and 13-15, in the reply filed on September 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the through hole taper as claimed in claim 3 and described in the specification [0039].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, low-melting metal material, reference character 50, is claimed to be formed into a conically cylindrical entity with equal wall thickness.  It is unclear what this means because in Fig 5, 50 is shown with tapering wall thickness.  For purposes of examination, the Examiner will interpret the limitation to be the low-melting metal material formed into a conically cylindrical entity. 
Regarding claims 9 and 10, it is unclear how the first fixing part is a magnetizer (defined in a Google search by General Tools as powerful magnet specially designed for magnetizing and demagnetizing screwdrivers, nut drivers, wrenches, taps and small tools).  The specification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, US 717813, in view of Otto, US 2764025.
Regarding claim 1, Coleman teaches a hot melt safety door holder device, comprising: 
a first fixing part (M), to be mounted on one side of swing end of a swing door sheet (Fig 3); 
a holder (A), a mounting part (B) and a transverse through hole (C) are located in different positions (Fig 3), the transverse through hole has an outer hole end (unnumbered feature collocated with F; Fig 3) and an inner hole end (Coleman, unnumbered feature collocated with left end of D, Fig 3), wherein the outer hole end faces towards the first fixing part (Fig 3); 
a second fixing part (D), located in the transverse through hole in the holder (Fig 3), the second fixing part has a first radial end (F) and a second radial end (E; Fig 5), the first radial end faces towards the outer hole end of the transverse through hole in the holder (Fig 3), the second radial end faces towards the inner hole end of the transverse through hole in the holder (Fig 3); 
a conically cylindrical space (Fig 3), relatively formed between the periphery of the second fixing part and the transverse through hole in the holder (see Annotated excerpt Fig 3-

    PNG
    media_image1.png
    572
    645
    media_image1.png
    Greyscale

Annotated excerpt Fig 3-Coleman
Coleman does not teach a low-melting metal material, filled in the conically cylindrical space, so that the entity shape of the low-melting metal material matches the shape of the conically cylindrical space, forming a conically cylindrical entity with equal wall thickness.
Otto teaches a low-melting metal material (unnumbered feature; col 3, lines 11-32), filled in the conically cylindrical space (Fig 12), so that the entity shape of the low-melting metal material matches the shape of the conically cylindrical space, forming a conically cylindrical entity (col 5, lines 58-61; Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman’s door holder with Otto’s fusible material.  Doing so would introduce both an assembly material and afunctional material into the design resulting in additional door holder capabilities.
Regarding claim 2, Coleman in view of Otto teach the hot melt safety door holder device defined in Claim 1, wherein the transverse through hole (Coleman, C) in the holder (Coleman, A) is straight hole wall (Coleman, Fig 3); the second fixing part (Coleman, D) has a conically peripheral wall between the first radial end (Coleman, F) and the second radial end (Coleman, E; Fig 5), the outside diameter of the first radial end is larger than the outside diameter of the second radial end (Coleman, unnumbered feature left side of D; Fig 5), so that the conically peripheral wall tapers from the first radial end to the second radial end, and the first radial end faces towards the outer hole end of the transverse through hole in the holder (Coleman, Fig 3), the second radial end faces towards the inner hole end of the transverse through hole (Coleman, Fig 3), and the inside and outside diameters are fitted with each other between the first radial end and the outer hole end of the transverse through hole (Coleman, Fig 3), there is an annular spacing between the second radial end and the inner hole end of the transverse through hole (Coleman, Fig 3).
Regarding claim 3, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 1, wherein there is a straight tubular peripheral wall (Coleman, unnumbered feature; Fig 5) between the first radial end (Coleman, F) and the second radial end (Coleman, D) of the second fixing part (Coleman, D); the outside diameter of the outer hole end of the transverse through hole in the holder is larger than the outside diameter of the inner hole end (Coleman, Figs 1, 3, 5; the F end of D is wider than the main body but when installed into A it is flush, therefore, the outside diameter of the outer hole end of the transverse through hole 
Regarding claim 4, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 2, wherein a ring flange (Coleman, edge of F; Fig 5) is formed around the first radial end (Coleman, F) of the second fixing part (Coleman, D), the outer hole end of the transverse through hole (Coleman, unnumbered feature collocated with F; Fig 3) in the holder (Coleman, A) is provided with an annular shoulder (Coleman, unnumbered feature; Figs 1, 3)for the ring flange to be embedded in (Coleman, Figs 1, 3).
Regarding claim 5, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 2, wherein the conically peripheral wall (Coleman, unnumbered feature aligned with E) of the second fixing part (Coleman, D) is provided with at least one radial concave part (Coleman, see conically cylindrical space depicted on Annotated excerpt Fig 3-Coleman) for filling partial area of the low-melting metal material (Coleman’s at least one radial concave part is capable of being partially filled by low-melting material).
Regarding claim 6, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 3, wherein the conically peripheral wall (Coleman, unnumbered feature aligned with E) of the second fixing part (Coleman, D) is provided with at least one radial concave part Coleman, see conically cylindrical space depicted on Annotated excerpt Fig 3-Coleman) for filling partial area of the low-melting metal material (Coleman’s at least one radial concave part is capable of being partially filled by low-melting material).
Regarding claim 7, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 2, wherein partial hole (Coleman, hole containing O) wall of inner hole end (Coleman, unnumbered feature collocated with left end of D, Fig 3) of the transverse through hole (Coleman, C) in the holder (Coleman, A) extends outwards to form an expanded filling notch (Coleman’s at least one radial concave part is capable of performing as an expanded filling notch).
Regarding claim 8, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 3, wherein partial hole (Coleman, hole containing O) wall of inner hole end (Coleman, unnumbered feature collocated with left end of D, Fig 3) of the transverse through hole (Coleman, C) in the holder (Coleman, A) extends outwards to form an expanded filling notch (Coleman’s at least one radial concave part is capable of being performing as an expanded filling notch).
Regarding claim 13, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 2, wherein the end faces (Coleman, unnumbered features) are level with each other at the same end of inside and outside diameters fitted with each other between the transverse through hole (C) and the second fixing part (Coleman, D; Fig 3).
Regarding claim 14, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 3, wherein the end faces (Coleman, unnumbered features) are level with each other at the same end of inside and outside diameters fitted with each other between the transverse through hole (C) and the second fixing part (Coleman, D; Fig 3).
Regarding claim 15, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 1, wherein the low-melting metal material (Otto, unnumbered feature; col 3, lines 11-32) is any one of Bi, Sn, Pb, Cd and In metals, or a fusible alloy composed of any combination of them (Otto, col 3, lines 11-32).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, US 717813, in view of Otto, US 2764025, as applied to claims 2 and 3 above, and further in view of Rogers, US 3244443.
Regarding claim 9, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 2.
Coleman in view of Otto does not teach wherein the first fixing part is magnetic, the second fixing part is a metal block embedded with a magnet.
Rogers teaches wherein the first fixing part (22) is magnetic (col 1, line 54 to col 2, line 6), the second fixing part (17) is a metal block (col 1, line 54 to col 2, line 6) embedded with a magnet (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman’s door holder to utilize Rogers’ magnetic parts.  Doing so would introduce another industry proven holding technology resulting in multiple designs capable of retaining doors open to meet varied customer requirements.  
Regarding claim 10, Coleman in view of Otto teaches the hot melt safety door holder device defined in Claim 3, wherein the first fixing part is magnetic, the second fixing part is a metal block embedded with a magnet.
Coleman in view of Otto does not teach wherein the first fixing part is magnetic, the second fixing part is a metal block embedded with a magnet.
Rogers teaches wherein the first fixing part (22) is magnetic (col 1, line 54 to col 2, line 6), the second fixing part (17) is a metal block (col 1, line 54 to col 2, line 6) embedded with a magnet (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman’s door holder to utilize Rogers’ magnetic parts.  Doing so would introduce another industry proven holding technology resulting in multiple designs capable of retaining doors open to meet varied customer requirements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aalto et al., US 4627498 A, teaches a fuse design for fire limiters or other safety appliances.
Tomita, US 4505502 A, teaches a magnetic door catch that is conically cylindrical.
Casey, US 3744832 A, teaches a fusible door holding device. 
Chiang, US 5836049 A, teaches a magnetic door stop.
Chen, US 7393027 B1, teaches a magnetic door stop.
Hudson et al., US 4232796 A, teaches a thermal release plug that is conically cylindrical filled with fusible sealant.
Eidmann, FR 2790673 A1, teaches a fire protection device with conically cylindrical components.
Alessi, US 3261631 A, teaches a magnetic latching mechanism.
Frushour, US 20070113376 A1, teaches a magnetic door holder and method of installation.
McWilliams, US 6725602 B1, teaches an automatically extendable astragal system with a fusible material.
Yeh, US 5527074 A, teaches a fire protection door lock having a heat sensitive safety device.  
D’Hooge et al., US 4161804 A, teaches heat actuated door latch. 
Backham et al., US 6318399 B1, teaches a latch mechanism with fusible link. 
LeKander, US 4191412 A, teaches a door closure apparatus with fusible link.
Hastings, US 5944368 A, teaches a magnetic door knob holding device. 
Perrin, US 7530891 B2, teaches a thermally actuated cartridge and fire damper.
Schnekenburger, US 8132833 B2, teaches the use of an intumescent material and device having a material of this type. 
Secco, US 4835904 A, teaches a device for automatically closing windows with a fusible link.
Saino, US 5380053 A, teaches an intumescent fire door lock mechanism. 
Habert, EP 1162334 A1, teaches an anti-slip fireproof lock with high and low melting metal materials.
Belknap, US 1953582 A, teaches a heat responsive link with fusible link.
McKabe, US 4099292 A, teaches a telescoping heat responsive releasing means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675